Citation Nr: 0620993	
Decision Date: 07/18/06    Archive Date: 07/26/06

DOCKET NO.  03-34 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an initial disability rating in excess of 20 
percent for hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel




INTRODUCTION

The veteran served on active duty for over twenty years from 
October 1966 to July 1990.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2003 decision that granted service 
connection and assigned an initial 10 percent rating for 
Hepatitis C, effective October 8, 1998.  The veteran filed a 
notice of disagreement (NOD) with the assigned rating in 
September 2003.  The RO issued a statement of the case (SOC) 
in October 2003, and the veteran filed a substantive appeal 
later in that same month.

In March 2005, the Board remanded this matter to the RO for 
further action.  After accomplishing the requested action to 
the extent possible, the RO assigned a 20 percent initial 
rating for the hepatitis C, effective October 8, 1998, (as 
reflected in the March 2006 supplemental SOC (SSOC)) and 
returned this matter to the Board for further appellate 
consideration.

Because the veteran has disagreed with the initial rating 
assigned following the grant of service connection for his 
Hepatitis C, the Board has characterized the issue on appeal 
in light of the distinction noted in Fenderson v. West, 12 
Vet. App. 119, 126 (1999) (distinguishing initial rating 
claims from claims for increased ratings for already service- 
connected disability).  Moreover, while the RO has granted a 
higher initial rating of 20 percent during the pendency of 
this appeal, inasmuch as higher ratings are available this 
condition, and the veteran is presumed to seek the maximum 
available benefit for a disability, the claim for a higher 
initial rating remains viable on appeal.  Id.; AB v. Brown, 6 
Vet. App. 35, 38 (1993). 


In June 2006, within 90 days of the May 2006 certification of 
the appeal to the 


Board,  the veteran submitted directly to the Board 
additional medical evidence with a waiver of initial RO 
consideration.  The additional evidence includes physician 
statements and a statement from the veteran's former employer 
concerning the veteran's physical condition.  The Board 
accepts the additional evidence for inclusion into the record 
on appeal.  See 38 C.F.R. § 20.1304  (2005).  


FINDING OF FACT

Since the October 8, 1998 effective date of the grant of 
service connection, the residuals of hepatitis C are shown to 
consist of complaints of fatigue and vomiting; there are no 
findings as to more severe symptoms, to include anorexia, 
weight loss, or hepatomegaly, or objective evidence of any 
incapacitation.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 20 percent 
for hepatitis C have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
4.1, 4.2, 4.7, 4.114, Diagnostic Code 7354 (2005). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002 & Supp. 2005).  To implement the provisions of the 
law, VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

In  April and August 2005 post-rating letters, the RO 
notified the appellant and his representative of the need for 
evidence showing that his disability had gotten worse to 
warrant a higher rating   In the April 205 letter, the RO the 
appellant that he could submit evidence to include a 
statement from a doctor containing physical and clinical 
findings, and the dates of examinations and tests.  The 
letter also indicated that the appellant could submit 
statements from other individuals who are able to describe 
from their own knowledge and personal observations the manner 
in which the disability had worsened.  Both letters  
indicated that recent treatment records (within the last 12 
months) were pertinent to the claim, and explained what 
constitutes treatment records.  After each letter, the 
veteran and his representative were afforded opportunity to 
respond.  Hence, the Board finds that the appellant has 
received sufficient notice of the information and evidence 
needed to support his claim, and has been afforded ample 
opportunity to submit such information and evidence.

The Board also finds that RO letters sent to the appellant in 
April and August 2005 satisfy the statutory and regulatory 
requirement that VA notify a claimant of what evidence, if 
any, will be obtained by the claimant, and what evidence, if 
any, will be retrieved by VA.  See Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002) (addressing the duties imposed by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  In those 
letters, the RO notified the appellant that VA is required to 
make reasonable efforts to obtain medical records, employment 
records, or records from other Federal agencies.  The RO 
identified evidence that had been added to the record and 
asked the appellant to identify and provide the necessary 
releases for any medical providers from whom he wished VA to 
obtain evidence for consideration.  In the April 2005 letter, 
the RO specified that it would obtain VA if the veteran 
identified the dates and places of treatment, and private 
medical records for which the veteran provided sufficient 
information and authorization.  The RO specifically requested 
that the veteran provide authorization for the release of 
medical records from two identified sources; this request was 
reiterated in the August 2005 letter.
 
The Board points out that, in the decision of Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the United States Court of 
Appeals for Veterans Claims (Court) held that proper VCAA 
notice should notify the veteran of: (1) the evidence that is 
needed to substantiate the claim(s); (2) the evidence, if 
any, to be obtained by VA; (3) the evidence, if any, to be 
provided by the claimant; and (4) a request by VA that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim(s).  

As indicated above, the first three of Pelegrini's content of 
notice requirements clearly have been met in this appeal.  
With respect to the fourth requirement, the Board notes that 
the appellant has not explicitly been advised to provide any 
evidence in his possession that pertains to his claim.  
However, the claims file reflects that the appellant has 
submitted and identified evidence in support of his claim.  
Moreover, in the August 2005 notice letter, the RO instructed 
the veteran what do with respect to evidence that was not in 
his possession.  Given these facts, as well as the RO's 
instructions to him, the Board finds that the appellant has, 
effectively, been put on notice to provide any evidence in 
his possession that pertains to the claim.  Accordingly, on 
these facts, the RO's omission is harmless.  See ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); 
Cf. 38 C.F.R. § 20. 1102 (2005). 

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

As indicated above, in the matter now before the Board, 
documents meeting the VCAA's notice requirements were 
provided to the appellant after the rating action on appeal.  
However, the Board finds that the lack of full pre-
adjudication notice in this appeal has not, in any way, 
prejudiced the appellant.  The Board notes that the Court has 
held that an error in the adjudicative process is not 
prejudicial unless it "affects a substantial right so as to 
injure an interest that the statutory or regulatory provision 
involved was designed to protect such that the error affects 
'the essential fairness of the [adjudication].'"  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005),rev'd on other grounds, 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board finds that, in this appeal, any delay in issuing 
section 5103(a) notice was not prejudicial to the veteran 
because it did not affect the essential fairness of the 
adjudication, in that his claim was fully developed and re-
adjudicated after notice was provided.  As indicated above, 
the appellant has been afforded opportunities to present 
information and/or evidence in support of his claim.  
Following the issuance of the April and August 2005 letters 
(which, as indicated above, substantially met VA's notice 
requirements, the veteran was afforded additional 
opportunities to present pertinent information and/or 
evidence; after additional evidence was received, the RO's 
readjudication claim for a higher initial rating in February 
2006 (which resulted in the assignment of a higher, 20 
percent initial rating).

Hence, the Board finds that any failure on VA's part in not 
fulfilling the VCAA's notice requirements prior to the RO's 
initial adjudication of the claim is harmless.  See ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Recently, in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), the Court indicated that, in rating cases, a claimant 
must be informed of the rating formula for all possible 
schedule ratings for the applicable rating code.  This was 
accomplished in the SOC and SSOCs (in which the RO provided 
notice of the rating criteria), which is sufficient under 
Dingess/Hartman.    In Dingess/Hartman, the Court also stated 
that VA notice must include information regarding the 
effective date that may be assigned, and in this case the 
appellant and his representative have been provided the 
applicable criteria.  See the August 2003 rating decision, 
which explained that the effective date of the current rating 
was based the date that the original claim was received.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the appellant in connection with the claim on 
appeal.  The RO has obtained the appellant's service medical 
records, post-discharge VA medical treatment records, and 
treatment records from those medical providers that the 
appellant identified as having relevant records.  The 
appellant was a number of VA medical examinations of the 
back, specifically to resolve the degree of disability.  
Reports of those examinations, along with transcripts of the 
appellant's RO and Board hearings, have been associated with 
the claims file.  Significantly, neither the appellant nor 
his representative has identified, and the record does not 
otherwise indicate, any existing, pertinent evidence in 
addition to that identified above, that needs to be obtained.   
The Board also finds that the record presents no basis to 
further develop the record to create any additional evidence 
for consideration in connection with the appeal.

Under these circumstances, the Board finds that the appellant 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim on appeal.


II.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  However, in 
the recent Fenderson decision, the Court noted an important 
distinction between an appeal involving the veteran's 
disagreement with the initial rating assigned at the time a 
disability is service connected.  Where entitlement to 
compensation already has been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, where the 
question for consideration is propriety of the initial 
evaluation assigned, evaluation of the medical evidence since 
the grant of service connection and consideration of the 
appropriateness of "staged rating" (i.e., assignment of 
different ratings for distinct periods of time, based on the 
facts found).  

The RO assigned the veteran's initial 20 percent disability 
rating for hepatitis C under 38 C.F.R. § 4.114, Diagnostic 
Code 7354.  Pursuant to that diagnostic code, a 20 percent 
rating is warranted where there is daily fatigue, malaise, 
and anorexia (without weight loss or hepatomegaly), requiring 
dietary restriction or continuous medication, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least two 
weeks, but less than four weeks, during the past 12-month 
period.  A 40 percent rating is warranted where there is 
daily fatigue, malaise, and anorexia, with minor weight loss 
and hepatomegaly, or; incapacitating episodes (with symptoms 
such as fatigue, malaise, nausea, vomiting, anorexia, 
arthralgia, and right upper quadrant pain) having a total 
duration of at least four weeks, but less than six weeks, 
during the past 12-month period.  Note (2) provides that, for 
the purposes of evaluation conditions under Diagnostic Code 
7354, "incapacitating episode" means a period of acute 
signs and symptoms severe enough to require bed rest and 
treatment by a physician.  38 C.F.R. § 4.114, Diagnostic Code 
7354 (2005).

The Board has considered the pertinent VA and private medical 
evidence of record dated since October 1998, to include VA 
examination reports dated in January 2002, December 2002 
(with an April 2003 addendum), and January 2006; and private 
medical evidence from Mordechai Rabinovitz, M.D., and R. F. 
Latuska, M.D.  A review of this evidence shows that the 
veteran's symptoms related to hepatitis C can be summarized 
as complaints of fatigue and weakness and complaints of 
vomiting.  The veteran's weight has been stable throughout 
the appeal period.  There is no medical evidence of abdominal 
pain, hematemesis or melena.  There also are no findings of 
hepatomegaly or periods of incapacitation.  As a whole, then, 
the medical evidence does not reflect a disability picture 
consistent with the criteria for a higher 40 percent 
schedular rating under Diagnostic Code 7354. 

Additionally, the Board finds that there is no showing that, 
at any point since the October 8, 1998 effective date of the 
grant of service connection, the veteran's hepatitis C has 
reflected so exceptional or so unusual a disability picture 
as to warrant the assignment of any higher rating on an 
extra-schedular basis.  See 3.321(b)(1) (cited to in the 
October 2003 SOC).  

In this regard, the Board notes the disability has not been 
objectively shown to markedly interfere with employment 
(i.e., beyond that contemplated in the initial 20 percent 
rating assigned).  The Board has considered the veteran's 
contention that he had to retire as a result of his service-
connected hepatitis C; however, this assertion is not 
medically supported.  According to a June 2006 letter from 
the veteran's former employer, the veteran had a history of 
fatigue and irritability.  While the author of the letter 
concluded that it was a good decision for the veteran to 
retire given his physical condition, this statement by an 
employer and not a medical expert, does not, in and of 
itself, establish that the veteran retired solely due to 
hepatitis C, or that his hepatitis C otherwise significantly 
interfered with his employment; there is no medical support 
for such a finding.  There also is no objective evidence that 
hepatitis C has warranted frequent periods of 
hospitalization, or has otherwise rendered impractical the 
application of the regular schedular standards.  In the 
absence of evidence of any of the factors outlined above, the 
criteria for invoking the procedures set forth in 38 C.F.R. 
§ 3.321(b)(1) have not been met.  See Bagwell v. Brown, 9 
Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 
96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For all the foregoing reasons, the Board finds that there is 
no basis for staged rating, pursuant to Fenderson, and that 
the claim for a higher initial rating must be denied.  In 
reaching these conclusions, the Board has considered the 
benefit-of-the-doubt doctrine; however, as the preponderance 
of the evidence is against assignment of a higher rating, 
that doctrine is not for application in the instant appeal.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

An initial rating in excess of 20 percent for hepatitis C is 
denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


